                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7
                                                                  UNITED STATES DISTRICT COURT
                                   8
                                                              NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10    HOOMAN PANAH, an individual,
                                                                                      Case No. 14-00166 BLF (PR)
                                  11                 Plaintiff,
                                                                                      ORDER DENYING RENEWED
                                  12           v.                                     MOTION FOR APPOINTMENT OF
Northern District of California
 United States District Court




                                                                                      COUNSEL; DENYING MOTION
                                  13    STATE OF CALIFORNIA DEPT. OF                  FOR PRODUCTION OF
                                                                                      DOCUMENTS AS MOOT;
                                  14    CORRECTIONS AND                               GRANTING MOTION FOR
                                        REHABILITATION, et al.,                       EXTENSION OF TIME TO FILE
                                  15                                                  REPLY
                                                     Defendants.
                                  16
                                                                                      (Docket Nos. 107, 111, 115, 117)
                                  17

                                  18         Plaintiff, an inmate on death row at San Quentin State Prison (“SQSP”) proceeding
                                  19   pro se, filed a second amended complaint pursuant to 42 U.S.C. § 1983, alleging
                                  20   unconstitutional acts by SQSP correctional officers. The Court found several of Plaintiff’s
                                  21   claims cognizable, and scheduled briefing on the matter. (Docket No. 69.) Plaintiff has
                                  22   filed a renewed motion for appointment of counsel. (Docket No. 97.) Plaintiff filed a
                                  23   motion for appointment of counsel earlier in this matter, which the Court denied for lack of
                                  24   exceptional circumstances. (Docket No. 46.) The Court later denied another such motion
                                  25   which was filed under deal. (Docket No. 97.)
                                  26         Plaintiff has filed a renewed motion for appointment of counsel. (Docket No. 111.)
                                  27   Plaintiff has already been informed that appointment of counsel is granted only in
                                  28   exceptional circumstances. (See Docket Nos. 46, 97); Franklin v. Murphy, 745 F.2d 1221,
                                   1
                                       1236 (9th Cir. 1984). Plaintiff continues to demonstrate to his ability to proceed pro se in
                                   2
                                       this action by his numerous and extensive filings, including the instant lengthy motion,
                                   3
                                       despite the challenges he alleges therein. (Id.) Accordingly, for the same reasons the
                                   4
                                       previous motions were denied, (Docket Nos. 46, 97), this renewed motion is DENIED for
                                   5
                                       lack of exceptional circumstances. See Agyeman v. Corrections Corp. of America, 390
                                   6
                                       F.3d 1101, 1103 (9th Cir. 2004); Rand,113 F.3d at 1525; Terrell v. Brewer, 935 F.2d 1015,
                                   7
                                       1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).
                                   8
                                                 Plaintiff filed a motion for production of documents and “other information/things.”
                                   9
                                       (Docket No. 107.) The parties later filed a stipulation to extend the time for Defendants to
                                  10
                                       respond to Plaintiffs’ request for production of documents. (Docket No. 110.) Plaintiff
                                  11
                                       has filed no further requests for production of documents. Accordingly, as it appears that
                                  12
Northern District of California
 United States District Court




                                       Defendants responded to his request, Plaintiff’s motion is DENIED as moot.
                                  13
                                                 Plaintiff filed a motion to amend, (Docket No. 112), and Defendants filed an
                                  14
                                       opposition, (Docket No. 113). Plaintiff seeks an extension of time to file a reply. (Docket
                                  15
                                       Nos. 115, 117.) In the interest of justice, his request is GRANTED. Plaintiff’s reply shall
                                  16
                                       be filed no later than twenty-eight (28) days from the date this order is filed.
                                  17
                                                 This order terminates Docket Nos. 107, 111, 115, and 117.
                                  18
                                                 IT IS SO ORDERED.
                                  19
                                                July 11, 2019
                                       Dated: _____________________                                             ________________________
                                  20                                                                            BETH LABSON FREEMAN
                                  21                                                                            United States District Judge

                                  22

                                  23

                                  24

                                  25   Order Denying M. for Appt. of Counsel; Denying M. as Moot; Granting EOT to File Reply
                                       PRO-SE\BLF\CR.14\00166Panah_deny.atty3.motions
                                  26

                                  27

                                  28
                                                                                                           2
